Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

	Cancel claims 37-38, 41 and 43, non-elected without traverse.  

These claims are not appropriate for rejoinder as they either do not depend from or include all limitations of the allowed base claim or they conflict with the base claim in subject matter.  An example of this is claims 37 and 38, each of which define porous materials outside the scope of the porous material of claim 1.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record is the Harris document, US 2013/0066131.  Harris discloses an FCC composition comprising ZSM-5/BEA/Y used together.  Although Harris can be considered to embrace the instantly claimed composition, in that Harris discloses a BEA with phosphorous and a SAR of 250:1 or higher, such conclusion is not representative of all of the teaching of the reference.  The selection of an SAR as high as claimed herein is far higher than the lower ratios exemplified and discussed in Harris, which would likely indicate to the artisan that they should not exceed 250 by a significant amount.  Additionally, as the BEA of Harris is a single component in an FCC cracking composition, any effort to modernize or improve this material would not suggest such a drastic change in the BEA SAR.  As the instant catalyst is for the conversion of ethylene and 2, 5-dimethylfuran to p-xylene, the artisan would be unlikely to look at the Harris FCC catalyst for significant improvement in p-xylene yield in the instant process.  As a result, it is considered  that the preponderance of the evidence on this record supports patentability.
The restriction requirement with respect claims 31-32, 34-36 and 39-40 is hereby withdrawn and these claimed are rejoined.  They have been examined for patentability and have been found allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH D WOOD whose telephone number is (571)272-1377. The examiner can normally be reached M-F, 730 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung, can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH D WOOD/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        

/E.D.W/Primary Examiner, Art Unit 1732